Citation Nr: 0615308	
Decision Date: 05/25/06    Archive Date: 06/06/06

DOCKET NO.  03-03 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel
INTRODUCTION

The veteran served on active duty from December 1965 to 
August 1968 and from January 1969 to January 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which increased the veteran's 
disability rating for his service-connected back disability. 

The veteran appeared before the undersigned Acting Veterans 
Law Judge in a videoconference hearing in August 2003 to 
present testimony on the issue on appeal.  The hearing 
transcript has been associated with the claims file.  In June 
2004, the Board remanded the claim for further development. 


FINDINGS OF FACT

1.  The veteran's low back disability has been manifested by 
flexion limited to between 68 and 88 degrees; occasional 
muscle spasms; narrowing of the joint spaces; and, severe 
degenerative disc disease.

2.  The veteran does not have ankylosis of the spine, nor are 
there objective findings of radiculopathy or other neurologic 
involvement.  He has not been medically prescribed bed rest 
by a physician.


CONCLUSION OF LAW

The criteria for a 40 percent rating for lumbosacral strain 
are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1-4.14, 4.21, 4.40, 4.45, 4.59 (2005); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, in correspondence dated in May 2001, 
the agency of original jurisdiction (AOJ) satisfied its duty 
to notify the veteran under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2005).  Specifically, the AOJ 
notified the veteran of information and evidence necessary to 
substantiate the claim for an increased rating; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  
During the course of the appeal, in July 2004, he was further 
instructed to submit any evidence in his possession that 
pertained to his claim.  Although this notice was delivered 
after the initial denial of the claim, the AOJ subsequently 
readjudicated the claim based on all the evidence in July 
2005, without taint from prior adjudications.  Thus, the 
veteran was not precluded from participating effectively in 
the processing of his claim and the late notice did not 
affect the essential fairness of the decision. 

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits.  All 
identified and available treatment records have been secured.  
The veteran has been medically evaluated on three occasions 
in conjunction with his claim.  

Disability Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  In view of the number of atypical 
instances, it is not expected, especially with the more fully 
described grades of disabilities, that all cases will show 
all the findings specified.  38 C.F.R. § 4.21.  When a 
question arises as to which of two ratings applies under a 
particular diagnostic code (DC), the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3. 

The veteran's low back disability is currently evaluated as 
20 percent disabling under the rating criteria for 
lumbosacral strain.  During the course of the veteran's 
August 2003 hearing, the veteran's representative argued that 
the veteran's back disability may be more appropriately rated 
under the criteria for intervertebral disc syndrome (IDS).  
Because there is radiographic evidence of a diagnosis of 
degenerative disc disease, the Board will consider both sets 
of criteria.  

Effective September 23, 2002, VA revised the criteria for 
diagnosing and evaluating IDS.  67 Fed. Reg. 54,345 (Aug. 22, 
2002).  Effective September 26, 2003, VA revised the criteria 
for evaluating general diseases and injuries of the spine.  
68 Fed. Reg. 51,454 (Aug. 27, 2003).  At that time, VA also 
reiterated the changes to Diagnostic Code 5293 (now 
reclassified as DC 5243) for IDS.  The Board will evaluate 
the veteran's claim under both the old criteria and the 
current regulations in order to ascertain which would accord 
him the highest rating.  

Thus, in determining whether the veteran is entitled to a 
rating in excess of 20 percent for the time period on and 
after March 6, 2001, the date his claim for an increase was 
received, the Board must consider (1) whether an increased 
rating is warranted under the "old" criteria at any time on 
or after March 6, 2001; (2) whether an increased rating is 
warranted under the "new" criteria for other disabilities 
of the thoracolumbar spine at any time on or after September 
26, 2003 (the effective date of the amended regulation on 
general diseases of the spine); and (3) whether an increased 
rating is warranted under the "new" criteria for 
intervertebral disc syndrome at any time on or after 
September 23, 2002 (the effective date of the amended 
regulation on IDS).

The Board notes that in the supplemental statement of the 
case dated in July 2005, the veteran was provided notice of 
the amended regulations and given a 60-day opportunity to 
submit additional evidence or argument.  38 C.F.R. 
§ 20.903(c).  The veteran responded by waiving the 60 day 
period and requesting that his claim be forwarded to the 
Board immediately.  Therefore, there is no prejudice to the 
veteran by this Board decision.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  


Analysis - Old Criteria

Prior to September 26, 2003, disabilities manifested by 
limitation of motion in the lumbar spine were evaluated in 
accordance with the criteria set forth in 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292 (2002).  Specifically, evaluations of 
10, 20, and 40 percent were assigned for slight, moderate, 
and severe limitation of motion of the lumbar spine, 
respectively.  

In addition, lumbosacral strain was evaluated in accordance 
with the criteria set forth in 38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (2002).  The only rating higher than the veteran's 
currently assigned 20 percent was the maximum schedular 
rating of 40 percent.  It was warranted where the condition 
was severe, with listing of the whole spine to the opposite 
side, a positive Goldthwaite's sign, marked limitation of 
forward bending in the standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint spaces, or with some of these 
characteristics with abnormal mobility on forced motion.

Functional loss, which is the inability to perform the normal 
working movements of the body within normal limits, 
specifically due to pain and weakness on motion, was, and 
continues to be, considered in addition to the criteria set 
forth in the Schedule when ascertaining the severity of 
musculoskeletal disabilities.  38 C.F.R. §§ 4.40, 4.45 and 
4.59 (2005); see also DeLuca v. Brown, 8 Vet. App. 202, 204-
06 (1995).

In this case, in order for the veteran to be awarded the 
higher (40 percent) evaluation under the old criteria for 
strain, the evidence would have to demonstrate severe 
limitation of motion, or his disability be manifested by at 
least one of the aforementioned characteristics under DC 
5295.

Range of motion testing was conducted on VA examinations in 
May 2001, May 2002, and August 2004.  The initial 2001 
examination yielded results of flexion limited to 88 out of 
90 degrees, with muscle spasms and pain throughout.  Notably, 
lateral flexion to the left was limited to 8 degrees, out of 
a normal 30 degrees.  X-ray studies demonstrated slight 
narrowing of the disc spaces, with minimal spondylosis.

The veteran had additional limitation of flexion on the 2002 
examination, at that time measuring only to 68 degrees; 
however, lateral flexion had returned to nearly normal 
bilaterally, to between 28 and 30 degrees.  Muscle spasms 
were not present.  A June 2002 x-ray ordered in conjunction 
with the exam found degenerative changes and additional 
narrowing of the disc spaces with subluxation.  A concurrent 
magnetic resonance imaging (MRI) scan confirmed a bulging 
disc.  

While the veteran's flexion improved by the August 2004 
examination, reaching to 82 degrees, x-ray studies at that 
time revealed narrowing of the disc spaces with osteophytic 
and facetal changes.  A contemporaneous computed tomography 
(CT) scan showed disc bulges that appeared to be touching 
nerve roots.  Lumbar stenosis due to degenerative changes was 
noted, and the veteran's condition was characterized as 
severe. 

These manifestations create a disability picture that more 
nearly approximates that contemplated by the maximum, 40 
percent, rating under the old criteria for lumbosacral 
strain.  Throughout the appellate period, the veteran's back 
disability has produced narrowing of the disc spaces, 
osteoarthritic changes, and occasions of significant loss of 
lateral motion.  Thus, the maximum rating is warranted under 
DC 5295.

Turning to the old criteria for IDS, the next highest rating 
is the maximum schedular rating of 60 percent, which is 
assigned when the disease is pronounced with persistent 
symptoms compatible with sciatic neuropathy, with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurologic findings appropriate to site 
of diseased disc, with little intermittent relief.  See 
38 C.F.R. § 4.71a, DC 5293 (2001).

Here, the findings do not warrant the 60 percent rating.  
Although the veteran experienced muscle spasms on his initial 
2001 examination, they were not found on subsequent 
examinations in 2002 and 2004.  VA outpatient clinical 
records spanning the appellate period, specifically from 
March 2000 to June 2005, are not in contradiction to these 
findings.  Straight leg raise tests on each VA exam, as well 
as when performed clinically in January 2002, have been 
negative.  The veteran's reflexes and motor strength have 
been consistently within normal limits.  His subjective 
complaints of radiculopathy have not been found objectively.  
Without such confirmed neurologic symptoms, the maximum 
rating under the old criteria for IDS is not warranted.  
Accordingly, a 40 percent rating is the highest evaluation 
under the old criteria substantiated by the record.

Analysis - New Criteria

Effective from September 26, 2003, disabilities of the 
thoracolumbar spine are to be rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2005).  These 
criteria are to be applied irrespective of whether there are 
symptoms such as pain (whether or nor it radiates), 
stiffness, or aching in the affected area of the spine, id., 
and they "are meant to encompass and take into account the 
presence of pain, stiffness, or aching, which are generally 
present when there is a disability of the spine."  68 Fed. 
Reg. at 51,455 (Supplementary Information). 

Under that rating formula, the ratings higher than 40 percent 
(namely 50 and 100 percent) require unfavorable ankylosis of 
part or all of the spine.  "Unfavorable ankylosis" is 
defined, in pertinent part, as a condition in which the spine 
is fixed in flexion or extension.  See id., Note (5).  In 
this case, there is no evidence that the veteran has 
unfavorable ankylosis of any part of his spine.  Thus, the 
higher ratings under the new criteria for strains are not 
warranted. 

Effective September 23, 2002, the criteria for IDS were 
revised.  Then, effective February 26, 2003, IDS was assigned 
a new diagnostic code number (5243).  The "new" criteria 
provide that preoperative or postoperative IDS is to be 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  

With regard to the first method of evaluation (total duration 
of incapacitating episodes over the past 12 months), the 
Board notes that an incapacitating episode is a period of 
acute signs and symptoms due to IDS that requires bed rest 
prescribed by a physician and treatment by a physician.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003), Note (1).  
The veteran reported in his August 2004 examination that he 
experienced two "incapacitating episodes" in April 2003, at 
which time he sought emergency treatment and took off work to 
stay in bed due to his condition.  However, the record does 
not show that a physician has prescribed bed rest for his 
spine disability at any time.  Thus, evaluation under this 
section is not beneficial to the veteran.

The second method of evaluation involves combining separate 
evaluations for any chronic orthopedic and neurologic 
manifestations with the veteran's other service-connected 
disability ratings under 38 C.F.R. § 4.25.  The criteria here 
provide that "chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003), Note (1).  Additionally, when 
evaluating IDS on the basis of chronic manifestations, 
orthopedic disabilities are to be evaluated using the 
criteria from the most appropriate orthopedic diagnostic 
code(s), and neurologic disabilities are to be evaluated 
separately using the criteria from the most appropriate 
neurologic code(s).  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003), Note (2).  

Referable to the veteran's chronic orthopedic manifestations, 
prior to this decision, the veteran had a 20 percent rating 
under the old criteria.  Under the new criteria for rating 
disabilities of the spine, the 30 percent rating is 
inapplicable, as it relates to the cervical spine.  The 
veteran does not have ankylosis, meaning his spine is not 
fixed in place, which the 50 and 100 percent evaluations 
require.  Therefore, the criteria for a 40 percent rating 
under the new criteria for strains are the focus.  
Examinations would need to show forward flexion of the 
thoracolumbar spine to be 30 degrees or less.  See 38 C.F.R. 
§ 4.71a, DC 5237 (2005).

Evidence of record after September 2002, the effective date 
of the revised regulations, has been considered.  Range of 
motion testing on VA examination in August 2004 revealed 
that the veteran's flexion was limited to 82 degrees.  At no 
point since September 2002 was it limited to 30 degrees or 
less.  Thus, he does not meet the requirements for the 40 
percent rating.  A 20 percent evaluation is appropriate for 
the veteran's orthopedic manifestations under the new 
criteria.

Referable to associated objective neurologic manifestations, 
the record contains no objective evidence of neurologic 
deficit.  His August 2004 examination revealed no abnormal 
findings with respect to motor or sensory function.  Nor 
were the veteran's reflexes found to be abnormal.  Straight 
leg raise testing was negative.  Without objective evidence 
of neurologic findings, a rating cannot be assigned. 

In sum, under the second method of evaluating IDS, the 
veteran's orthopedic manifestations warrant a 20 percent 
evaluation, and there are no neurologic manifestations.  This 
represents a lesser combined rating than he has with the 40 
percent that the Board has assigned under the old criteria 
for rating lumbosacral strains.  The veteran's low back 
disability is most appropriately rated under the old criteria 
for lumbosacral strain.


ORDER

A 40 percent evaluation for lumbosacral strain is granted, 
subject to regulations applicable to the payment of monetary 
benefits.


____________________________________________
D. P. HAVELKA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


